FILED
                             NOT FOR PUBLICATION                            SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICKARD DENNIS ANDERSON,                         No. 11-17234

               Plaintiff - Appellant,            D.C. No. 3:11-cv-03036-SI

  v.
                                                 MEMORANDUM *
STATE OF CALIFORNIA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Rickard Dennis Anderson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action as frivolous. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(i),

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed Anderson’s action as frivolous because

the complaint contains indecipherable facts and unsupported legal assertions. See

Jackson v. Arizona, 885 F.2d 639, 640-41 (9th Cir. 1989) (a complaint may be

dismissed as frivolous if it lacks an arguable basis in law or fact) (superseded by

statute on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

2000)); see also Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (the

district court’s discretion to deny leave to amend is particularly broad where it has

afforded plaintiff one or more opportunities to amend).

      Anderson’s motion for in forma pauperis status filed on December 27, 2011,

is denied as unnecessary because we previously granted him this status.

      AFFIRMED.




                                           2                                    11-17234